In an action inter alla for injunctive relief, defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County, dated April 30, 1973, as, on reargument, adhered to the original decision embodied in an order of the same court dated March 27, 1973, inter alla granting plaintiffs’ motion for a preliminary injunction and granting a trial preference. Order reversed insofar as appealed from, with $20 costs and disbursements, and plaintiffs’ motion denied. It is further directed that trial of this action shall proceed on June 25, 1973 and that plaintiffs shall serve the note of issue and pay the requisite fees therefor. Upon the papers in this record it was an improper exercise of discretion to grant a preliminary injunction. We order an immediate trial so that the merits may be resolved. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Benjamin, JJ., concur.